Citation Nr: 1426313	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  08-12 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected gastroesophageal reflux disease (GERD) with Barrett's esophagus and dysplasia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a June 2011 Travel Board hearing before the undersigned Veterans Law Judge.

The Board denied the Veteran's claim in an October 2011 decision.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In a February 2013 Memorandum Decision, the Court vacated the Board's October 2011 decision, remanding the claim for further development.  


FINDING OF FACT

Obstructive sleep apnea is etiologically related to service.


CONCLUSION OF LAW

Obstructive sleep apnea was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013). 

In order to establish service connection for the claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The Veteran has been diagnosed with sleep apnea, so the first prong is satisfied.

The Court's February 2013 Memorandum Decision instructed the Board to request service treatment records that the Board did not have when it rendered its October 2011 decision.  These newly obtained records confirm that the Veteran was treated for a pharyngeal polyp in August 1966.  This treatment satisfies the second prong.

The Veteran was afforded a VA examination to determine the nature and etiology of his sleep apnea in December 2013.  The VA examiner opined that the Veteran's disability was less likely than not caused by his in-service polyp surgery.  In contrast, the Veteran's private physician opined - as detailed by the Court's February 2013 Memorandum Decision - that "the sleep apnea was due to scar tissue from the removal of polyps."  (Mem. Dec. at 3).

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Because a state of relative equipoise has been reached regarding the nexus issue, the benefit of the doubt rule will therefore be applied and service connection for sleep apnea will be granted.  


ORDER

Entitlement to service connection for sleep apnea is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


